DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/577,190 filed 26 October 2017.

Response to Amendment
Replacement drawing sheets for Figures 5-6 were received on 01 September 2020 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 01 September 2020.
The specification objections have been obviated in view of Applicant’s amendments filed 01 September 2020.
The claim objections have been obviated in view of Applicant’s amendments filed 01 September 2020.
The 35 U.S.C. 112(f) claim interpretations of limitations in claims 1-8 have been withdrawn in view of Applicant’s amendments filed 01 September 2020.
The rejections of claims 3-9 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 01 September 2020 and have been withdrawn.
Claims 1-5 have been canceled. Claims 21 and 22 have been added. Claims 10-22 have been withdrawn.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 83 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 01 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph [0031], “the recoiler 72 can be … or other like tension elements.”
In paragraph [0033], “a movement detector (mechanism) and/or a flexible element distance measurer (mechanism), or sensor, 87, may include a hall effect sensor(s) 
In paragraph [0035], “a tactile feedback device 89 may include such mechanisms as a set of rapidly changing speed commands to the drive motor to cause noticeable pulses through the flexible element to the user.”
In paragraph [0037], “This mechanism may consist of a load cell”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, “flexible element distance measuring device” should read --flexible element distance sensor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the limitation “a current control” in line 2. It is unclear if this is the same “current control” recited in claims 21 and 22 upon which it depends.
Claim 9 recites the limitation “said sensor” in line 3. It is unclear if this limitation refers to the “motor temperature sensor” recited in claim 9 or the “force sensor” recited in claim 21 upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0354638) in view of Orady et al. (US 2019/0099652, hereinafter Orady).
Regarding claim 20, Carr teaches an exercise apparatus comprising: a flexible element/cable (730) having a user engageable end (Fig. 7); a flexible element spool/spool (132) mounted on a motor driven driveshaft/shaft (140) for rotation of said spool in a first direction (Fig. 5; Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool. 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described;” Para. [0030], lines 1-2: “impeder 110 includes an electric motor;” the spool is mounted to the driveshaft which is turned by the impeder coupled to the motor); said spool includes a one-way clutch/one-way roller bearing (410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”); a motor driven recoiler/recoiler (134) coupled to said spool for rotation of said spool in a second direction (Para. [0026]: “retraction assembly 134 includes a recoil spring or other recoiler 134 to hold the line in tension, trying to draw the line back in or retract the line.” Para. [0028], lines 6-7: “shaft 140 can continue through retraction assembly 130 as illustrated, to recoiler 134.”); and a current control for reducing current to said recoiler (Fig. 8; Para. [0037], lines 3-5: “motor 200 includes variable speed control as described in more detail with respect to Fig. 8;” Para. [0036], lines 4-5: “motor 200 includes a DC (direct current) motor;” a DC motor is controlled by varying the current. Recoiler 134 is driven by the motor.).
Carr does not teach reducing current to said recoiler upon a force sensor sensing a force threshold.
However, in a similar field of endeavor, Orady teaches a force sensor sensing a force threshold (Para. [0063]: “The exercise machine includes …,” Para. [0072], lines 1-3: “a user tension sensor, a torque/tension/strain sensor and/or gauge to measure how much tension/force is being applied to the actuator by the user.”).

The combination of Carr and Orady teaches a current control for reducing current to said recoiler upon a force sensor sensing a force threshold. That is, by including the force sensor of Orady in the apparatus of Carr, the controller of Carr would reduce the current upon the force sensor sensing a force threshold.

Regarding claim 6, Carr in view of Orady teaches the apparatus as defined in claim 21 or claim 22.
Carr does not teach further including a flexible element distance sensor coupled to said motor for braking said motor upon measurement of a first distance threshold.
However, in a similar field of endeavor, Orady teaches further including a flexible element distance sensor coupled to said motor for braking said motor upon measurement of a first distance threshold (Para. [0217], lines 1-4: “the motor is driven to reduce cable tension instead to a lower amount, … whenever the end of the cable is within a range of length from the zero point (point of full retraction)”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr to include the motor braking of Orady. One of ordinary skill in the art would have been motivated to make this modification 

Regarding claim 9, Carr in view of Orady teaches the apparatus as defined in claim 21 or claim 22 … a current control mechanism/control module 800 for reducing current to said motor (Fig. 8; Para. [0037], lines 3-5: “motor 200 includes variable speed control as described in more detail with respect to Fig. 8;” Para. [0036], lines 4-5: “motor 200 includes a DC (direct current) motor;” a DC motor is controlled by varying the current. Recoiler is driven by the motor.).
Carr does expressly teach including a motor temperature sensor and a current control for reducing current to said motor upon said sensor reaching a first threshold temperature.
However, in a similar field of endeavor, Orady teaches including a motor temperature sensor and a current control for reducing current to said motor upon said sensor reaching a first threshold temperature (Para. [0137]: “one or more temperature sensors mounted in the system;” Para. [0138]: “a model analyzes sensor data to determine if it is within spec or out of spec, including…,” Para. [0148]: “temperature sensors should be within a safe range;” Para. [0151]-[0155]: “if a model has been determined to be violated, the system may enter an error stop mode. In such an ESTOP mode, … it may respond with one or more of: 1) Disable all power to the motor [etc.]”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr by including the temperature sensors of Orady. One of ordinary skill in the art would have been motivated to make this .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0354638) in view of Orady (US 2019/0099652) as applied to claim 20 above, and further in view of Rubin et al. (US 2018/0214729, hereinafter Rubin).
Regarding claim 7, Carr in view of Orady teaches the apparatus as defined in claim 21 or claim 22 
Carr does not teach further including a flexible element distance sensor coupled to an audible alarm.
However, in a similar field of endeavor, Rubin teaches further including a flexible element distance measuring device coupled to an audible alarm (Para. [0078]: “During an exercise or broader workout, one or more of the dynamic force module, the exercise machine in which the dynamic force module is incorporated, and a computing device communicatively coupled to the dynamic force module and/or the exercise machine may be adapted to provide feedback to a user … and various forms of audio, visual, or haptic feedback may be provided [to] the user …;” Para. [0075], lines 10-16: “the dynamic force module may also include inductive or other proximity sensors for measuring the presence of the cable on the drum of the dynamic force module. Such measurements may then be converted to determine the length of cable unspooled from the dynamic force module and, as a result, the position, speed, or acceleration of the user;” the dynamic force module determines the length of the cable and then provides users with audio feedback based on the measurements).


Regarding claim 8, Carr in view of Orady teaches the apparatus as defined in claim 21 or claim 22.
Carr does not teach further including a flexible element distance [sensor] coupled to a tactile feedback.
However, in a similar field of endeavor, Rubin teaches further including a flexible element distance [sensor] coupled to a tactile feedback (Para. [0078]: “During an exercise or broader workout, one or more of the dynamic force module, the exercise machine in which the dynamic force module is incorporated, and a computing device communicatively coupled to the dynamic force module and/or the exercise machine may be adapted to provide feedback to a user … and various forms of audio, visual, or haptic feedback may be provided [to] the user …;” Para. [0075], lines 10-16: “the dynamic force module may also include inductive or other proximity sensors for measuring the presence of the cable on the drum of the dynamic force module. Such measurements may then be converted to determine the length of cable unspooled from the dynamic force module and, as a result, the position, speed, or acceleration of the user;” the dynamic force module determines the length of the cable and then provides users with tactile feedback based on the measurements).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0354638) in view of Tracey et al. (US 2013/0015284, hereinafter Tracey).
Regarding claim 21, Carr teaches an exercise apparatus comprising: a flexible element/cable (730) having a user engageable end (Fig. 7); a flexible element spool/spool (132) mounted on a motor driven driveshaft/shaft (140) for rotation of said spool in a first direction (Fig. 5; Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool. 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described;” Para. [0030], lines 1-2: “impeder 110 includes an electric motor;” the spool is mounted to the driveshaft which is turned by the impeder coupled to the motor); said spool includes a one-way clutch/one-way roller bearing (410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”); a motor driven recoiler/retraction assembly (134) coupled to said spool for rotation of said spool in a second direction (Para. [0026]: “retraction assembly 134 includes a recoil spring or other recoiler 134 to hold the line in tension, trying to draw the line back in or retract the line.” Para. [0028], lines 6-7: “shaft 140 can continue through retraction assembly 130 as illustrated, to recoiler 134.”); and a current control for reducing current to said recoiler (Fig. 8; Para. [0037], lines 3-5: “motor 200 includes variable speed control as described in more detail with respect to Fig. 8;” Para. [0036], lines 4-5: “motor 200 includes a DC (direct current) motor;” a DC motor is controlled by varying the current. Recoiler is driven by the motor.).
Carr does not teach a movement detector for detecting movement of said flexible element.
However, in a similar field of endeavor, Tracey teaches a movement detector/sensors (803) for detecting movement of said flexible element (Para. [0133]: “one or more sensors 803 can advantageously provide data to the controller 224 for monitoring movement of the spool member 220 and/or the linear material.”) and a current control for reducing current to said recoiler upon detection of no movement (Para. [0093]: “the controller 224 of such an embodiment may control the speed of the motor 222 by varying the duty cycle of the DC current applied to the motor 222.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr by including the movement sensors of Tracey. One of ordinary skill in the art would have been motivated to make this modification in order to “determine how much linear material has been unwound and how much remains in the device or on the spool member,” as suggested by Tracey (Para. [0018]).

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784